Citation Nr: 0708244	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-38 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE


Entitlement to service connection for pancreatitis.



INTRODUCTION

The regional office has reported the veteran to have had 
active service from August 1976 to August 1979, from January 
1981 to January 1984, and from October 1988 to April 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.






REMAND

While this appeal has been at the Board of Veterans' Appeals, 
substantial medical evidence has been added to the record.  
This material is relevant to the veteran's claim because it 
indicates that the veteran may have a chronic pancreatic 
disorder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the veteran 
to be examined by an appropriate 
specialist in order to determine whether 
the veteran has a chronic disease of the 
pancreas.  The claims folder should be 
given to the examiner for review in 
conjunction with the examination. 
Appropriate diagnostic studies should be 
performed.  Please ask the examining 
physician to opine whether any current 
pancreatic disease or disorder is 
traceable to the veteran's military 
service.  


2.  Thereafter, the veteran's claim should 
be readjudicated. If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues. An appropriate period of time 
should be allowed for response. 
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence 



and argument on the matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


